PER CURIAM.
This appeal was brought to review a final judgment against the garnishee in a garnishment proceeding after final judgment. Proceedings in the appeal were stayed pending disposition of an appeal from the final judgment in the main proceeding. This Court has now reversed the final judgment in the main proceeding with directions to enter a judgment for the defendant and the Supreme Court of Florida has denied certiorari directed to that decision.
It therefore appears that the judgment for the plaintiff and against the garnishee in the garnishment proceeding must now be reversed upon authority of General Accident Fire and Life Assurance Corp. v. Harris, Fla.App.1960, 117 So.2d 44 and Travelers Ins. Co. v. Pinkerton-Hays Lumber Co., Fla.App.1960, 120 So.2d 448.
Accordingly, the judgment appealed is reversed with directions to enter a judgment for the defendant garnishee.